DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 09/12/2019. 

Claim Status
The preliminary amendment filed 09/12/2019 is acknowledged. 
Claims 1, 2, 6, 8, and 9 have been presented in original form.
Claims 3-5, 7, and 10-13 are currently amended.
Claims 1-13 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/13/2019, 03/05/2021, and 11/05/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Objections
Claim 9 is objected to because of the following informalities: insert “door” after the term “safe”; and substitute “device” with – apparatus – (see line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roosch (US 8,708,127).
Regarding claim 1, Roosch discloses a banknote processing apparatus, comprising: 

a lower unit (20) including a temporary storage unit (50, 110) and a banknote storage unit (31), the temporary storage unit being configured to temporarily store the banknote recognized by the banknote recognition unit (43), the banknote storage unit being configured to store the banknote stored in the temporary storage unit (see figs. 1, 2, and 4; col. 3, lines 3-22 and 32-59; and col. 4, lines 41-46). 

Regarding claim 4, Roosch further discloses the banknote processing apparatus according to claim 1, wherein at least one of the upper unit, the lower unit (20), the temporary storage unit (50, 110), and the banknote storage unit has a locking unit to limit access to inside thereof (col. 2, line 59 to col. 3, line 2; col. 4, lines 41-46; and col. 5, lines 17-33). 

Regarding claim 5, Roosch further discloses the banknote processing apparatus according to claim 1, wherein:
at least two of the upper unit, the lower unit (20), the temporary storage unit (50, 110), and the banknote storage unit has a locking unit to limit access to inside thereof (col. 2, line 59 to col. 3, line 2; col. 4, lines 41-46; and col. 5, lines 17-33), 


Regarding claim 7, Roosch further discloses the banknote processing apparatus according to claim 4, wherein the banknote storage unit (31) is housed in a safe (20) having a safe door (22), and the locking unit is arranged at the safe door (22) that isolates inside of the safe from outside of the safe (figs. 2 and 4; col. 2, line 59 to col. 3, line 2). 

Regarding claim 8, Roosch further discloses the banknote processing apparatus according to claim 7, comprising an outer door (60) configured to isolate inside of the lower unit from outside of the lower unit, wherein the temporary storage unit (50, 110) is provided outside the safe (20), and the locking unit is provided on the outer door (figs. 2 and 4; col. 2, line 59 to col. 3, line 2). 

Regarding claim 10, Roosch further discloses the banknote processing apparatus according to claim 1, comprising:
an outer door (60) that isolates inside of the lower unit from outside of the lower unit, wherein the temporary storage unit (50) is a winding type storage unit that is disposed on an inner side of the outer door (60) in such a manner as to enable access 

Regarding claim 11, Roosch further discloses the banknote processing apparatus according to claim 1, comprising an outer door (60) that isolates inside of the lower unit from outside, wherein the temporary storage unit (110) is a stack type storage unit that has an isolation member (110a) that isolates inside of the temporary storage unit (110) from outside of the temporary storage unit, and is disposed on an inner side of the outer door (60) such a manner as to enable access to the isolation member when the outer door is opened (figs. 5 and 6; col. 4, lines 35-59; col. 6, lines 21-33). 

Regarding claim 12, Roosch further discloses the banknote processing apparatus according to claim 1, comprising an outer door (60) that isolates inside of the lower unit from outside of the lower unit, wherein the temporary storage unit (110) is a stack type storage unit that has an isolation member (110a) that isolates inside of the temporary storage unit (110) from outside of the temporary storage unit, and is disposed on an inner side of the outer door (60) such a manner as to enable access to the isolation member from a front surface of the outer door (figs. 5 and 6; col. 4, lines 35-59; col. 6, lines 21-33).

Regarding claim 13, Roosch further discloses the banknote processing apparatus according to claim 1, wherein the banknote storage unit (31) is housed in a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosch (US 8,708,127) in view of Kamrath et al. (US 9,631,414) (hereinafter referred to as Kamrath).  The teachings of Roosch have been discussed above.
Regarding claim 2, Roosch fails to specifically teach wherein management authority of the upper unit is different from management authority of the lower unit. 
Kamrath discloses banknote processing apparatus having an upper unit (10) and a lower unit (20), wherein management authority of the upper unit is different from management authority of the lower unit (see fig. 1; col. 3, lines 1-38; col. 5, lines 13-36; and col. 7, lines 4-5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Roosch and Kamrath in order to enhance the security of the apparatus by preventing access to valuables by those having access to the control electronics, and preventing access to the service electronics by those with access to the valuables (see Kamrath, col. 2, lines 53-59).

Regarding claim 3, Roosch further discloses the banknote processing apparatus according to claim 1, wherein a region in which the temporary storage (50, 110) is housed is isolated from a region in which the banknote storage (31) unit is housed (see figs. 2 and 4).  However, Roosch fails to specifically teach wherein management authority of the temporary storage unit is different from management authority of the banknote storage unit. 
Kamrath discloses banknote processing apparatus having an upper unit (10) which may include a hopper for receiving valuables and a lower unit (20) for storing valuables such as banknotes, wherein management authority of the upper unit is different from management authority of the lower unit (see fig. 1; col. 3, lines 1-38; col. 5, lines 13-36; and col. 7, lines 4-5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Roosch and Kamrath in order to enhance the security of the apparatus by preventing access to valuables stored in the temporary storage unit by those having access to the banknote storage unit, and preventing access to the banknote storage unit by those with access to the temporary storage unit.

Regarding claim 5, Roosch further discloses the banknote processing apparatus according to claim 5, wherein the locking unit includes: a first locking unit configured to limit access to a region where the temporary storage unit (50, 110) is provided; and a second locking unit configured to limit access to a region where the banknote storage 
Roosch fails to specifically teach wherein the locking unit includes a locking unit configured to limit access to inside of the upper unit. 
Kamrath discloses banknote processing having an upper unit (10) which may include a hopper for receiving valuables; a lower unit (20) for storing valuables such as banknotes; a first locking unit configured to limit access to inside of the upper unit (10); and a second locking unit configured to limit access to inside of the lower unit (10); wherein each key to the first locking unit and second locking unit is different from each other. (See fig. 1; col. 3, lines 1-38; col. 5, lines 13-36; and col. 7, lines 4-5). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Roosch and Kamrath in order to enhance the security of the apparatus by preventing access to valuables by those having access to the control electronics, and preventing access to the service electronics by those with access to the valuables (see Kamrath, col. 2, lines 53-59).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosch (US 8,708,127).  The teachings of Roosch have been discussed above.
Roosch fails to specifically teach wherein the safe door (22) and the outer door (60) are open toward respective different directions of the apparatus.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date .    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 9,911,265) discloses a financial device having an upper module and a lower module.
Levenick et al. (US 9,390,594) discloses a banknote processing device having an upper unit and a lower unit, wherein the upper unit having a locking system different from the lower unit locking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887       

/THIEN M LE/Primary Examiner, Art Unit 2887